Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 3/2/2022.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Claims 1, 4-8, 10-11, 14-18, 20 are amended, 2-3, 12-13 are cancelled, and 21-22 are added.
Response to Arguments
4.	 Applicants arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendments.
	Applicant argues that the cited art of record does not teach the newly filed amendments.  Examiner respectfully disagrees as the art, Danila, teaches:
receiving an input sequence input from the user in correspondence to the series of guide messages, the input sequence comprising user inputs which are input by the user as an ordered sequence which defines an order of operations for performing the response operation; and 
training at least one artificial intelligence (Al) model associated with the voice assistant service so that the response operation is performable by the electronic device, based on the input sequence input from the user;
further discussed in the art rejection below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4-6, 8-9, 11, 14-16, 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danila et al (2019/0103101).

Regarding claim 1 Danila teaches A method, performed by an electronic device, of providing a voice assistant service (fig 5; 20; 26), the method comprising: 
obtaining a voice of a user (fig 4 receive natural language input from user); 
fig 4 404 semantic processing on natural language input; 38; 46 NLP, NLU); 
determining whether a response operation with respect to the voice of the user is performable, according to a preset criterion, based on the obtained voice analysis information (fig 4 unable to interpret command; 87 – if voice and analysis information matches stored data for recognition and natural language understanding); 
based on determining that the response operation is not performable, outputting a series of guide messages for learning the response operation related to the voice of the user (fig 4 408 provide output soliciting clarification about command, 410 receive second input from user, 412 store dialog routine
abstract: allowing users to employ voice-based human-to-computer dialog to program automated assistants with customized routines, or “dialog routines,” that can later be invoked to accomplish task(s); 86-89);  
receiving an input sequence input from the user in correspondence to the series of guide messages, the input sequence comprising user inputs which are input by the user as an ordered sequence which defines an order of operations for performing the response operation (fig 4 410 receive second input from user; 6-15 user input for teaching automated assistant; 67; 88-89); and 
training at least one artificial intelligence (Al) model associated with the voice assistant service so that the response operation is performable by the electronic device, based on the input sequence input from the user (abstract: allowing users to employ voice-based human-to-computer dialog to program automated assistants with customized routines, or “dialog routines,” that can later be invoked to accomplish task(s); fig 1 Automated Assistant, DM; 55,56: dialog machine may include a machine learning model such as a neural network; 91 – where Danila teaches at least one AI model associated with voice assistant (dialog manager of automated assistant)).


Regarding claim 4 Danila teaches The method of claim 1, wherein the user inputs are input by at least one of a voice input, a key input, a touch input, or a motion input, of the user (fig 4; 6-15 user voice input for teaching automated assistant; 67; 88-89).  

Regarding claim 5 Danila teaches The method of claim 1, wherein the voice analysis information comprises at least one of intent information regarding intention of the user or slot information for providing the response operation corresponding to the intention of the user (46: natural language processor processes free form natural language input; 52-53: natural language processor may map user input to dialog act that includes…intent…slot; 54; 59).
  
Regarding claim 6 Danila teaches The method of claim 1, further comprising: 
dividing the input sequence in preset units by using an inference model for inferring an intention of the input sequence (fig 3; 6-15; 80-82 – where input sequence can be a series of inputs from user for training assistant; analyzing each separately 
grouping the divided input sequence into a plurality of input groups based on intent information represented by the divided input sequence (fig 3; 53; 58-59; 64; 80-82: extract information such as object; action, attribute, slot; 88-90; grouping/classifying user inputs into appropriate groups/categories; intents, slots); and 
identifying the intent information for each of the plurality of input groups by using the inference model (fig 3; 53; 58-59; 80-82), wherein the training the at least one AI model associated with the voice assistant service model further comprises: 
training the at least one AI model associated with the voice assistant service based on the plurality of 59input groups and the intent information for each of the plurality of input groups
(abstract; 55-57; 67; 88-89; 91 – using user input to create dialog routines for new tasks for assistant, where user input will be classified and labeled accordingly in creation of routines).  


Regarding claim 8 Danila teaches The method of claim 1, wherein the at least one AI model associated with the voice assistant service is an artificial intelligence algorithm trained by using at least one of a machine learning, a neural network, genes, a deep learning, or a classification algorithm (56: machine learning model such as neural network).  

92 trigger; user could speak to automated assistant to trigger creation of dialog routine).  


Regarding claim 11 Danila teaches An electronic device for providing a voice assistant service, the electronic device comprising: 
a memory storing one or more instructions; and 
at least one processor configured to execute the one or more instructions to: 
obtain a voice of a user, 
obtain voice analysis information of the voice of the user by inputting the voice of the user into a natural language understanding model, 
60determine whether a response operation with respect to the voice of the user is performable according to a preset criterion, based on the obtained voice analysis information, 
based on determining that the response operation is not performable, output a series of guide messages for learning the response operation related to the voice of the user,
receive an input sequence input from the user in correspondence to the series of guide messages, the input sequence comprising user inputs which are input by the user as an ordered sequence which defines an order of operations for performing the response operation, and 
train at least one artificial intelligence (AI) model associated with the voice assistant service so that the response operation is performable by the electronic device, based on the input sequence input from the user.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 14 Recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 15 Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 16 Recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.

Claim 18 Recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.
Claim 19 Recites limitations similar to claim 9 and is rejected for similar rationale and reasoning.



Regarding claim 20 Danila teaches A computer-readable recording medium having stored therein a program which, when executed by a processor, causes the 
obtaining a voice of a user; 
obtaining voice analysis information of the voice of the user by inputting the voice of the user to a natural language understanding model; 
determining whether a response operation with respect to the voice of the user is performable according to a preset criterion, based on the voice analysis information; and 
based on determining that the response operation is not performable, outputting a series of guide messages for learning the response operation related to the voice of the user,
 receiving an input sequence input from the user in correspondence to the series of guide messages, the input sequence comprising user inputs which are input by the user as an ordered sequence which defines an order of operations for performing the response operation; and 
training at least one artificial intelligence (AI) model associated with the voice assistant service so that the response operation is performable by an electronic device, based on the input sequence input from the user.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Regarding claim 21 Danila teaches The method of claim 1, wherein each of the user inputs identifies an application executable by the electronic device (18; 19; 22; 67; 96 – where user inputs for dialog routines are associated with a particular application or set of applications for accomplishing tasks).  

	Regarding claim 22 Danila teaches the method of claim 1, further comprising:
	In response to the determining that the response operation is not performable, outputting an error message (87: system may provide output “I don’t know how to…”);
	outputting a start learning message (fig 4 408: provide output soliciting clarification about the command; 68: automated assistant 120 may cause (e.g., audible, visual) output to be provided, e.g., as natural language output, that solicits these values from the user; 92: trigger creation of a dialog routine), and 
consequently to the receiving the input sequence, outputting a learning finished message which informs the user that the response operation is performable by the electronic device (14).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Danila in view of Paik et al (2012/0265536).

Regarding claim 7 Danila already teaches user inputting a semantic variation of a command (93: command, or some syntactic and/or semantic variation) and training the at least one AI model associated with the voice assistant service based on [the generated similar sequence,] the plurality of input groups, and the intent information for each of the plurality of input groups (claim 6),
but does not specifically teach where Paik et al (2012/0265536) teaches 
The method of claim 6, further comprising: 
generating a similar sequence related to the input sequence by inputting the input sequence to a similar sequence generation model (28-31; table 2; 38 – similar command, voice command table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Paik to allow for the addition of similar commands for more flexible user input and recognition.
The incorporation of Paik would allow for the teaching of
training the at least one AI model associated with the voice assistant service based on the generated similar sequence, the plurality of input groups, and the intent information for each of the plurality of input groups.  

Regarding claim 10 Danila and Paik teach The method of claim 7, wherein the determining whether the response operation with respect to the voice of the user is performable further comprises: 

Rejected for similar rationale and reasoning as claims 1, 6, ad 7.

Claim 17 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655